Title: Thomas Jefferson to Louis H. Girardin, 30 April 1817
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
            Monticello Apr. 30. 17.
          
          M. De Laage did me the favor to call on me with your’s of Mar. 2. I was happy to recieve him, and, as a commencement of intercourse I requested him to dine with us; but he was on his departure on a journey to Buckingham, and soon after his return, I sat out for Bedford from whence I am but just now returned. I shall soon now I hope find occasion to shew my respect to for M. De Laage and for your recommendation of him. your letter is the only information I have recieved of the printing of your history. it is strange that the newspapers have not announced it. I conjecture from this that it is not yet ready for delivery.
          I have recieved from Germany and France the books I wrote for. the editions from the former country have all the extraordinary merit value which produced the recommendation of mr Ticknor. Heyne’s Iliad stands foremost. in editorial merit it is far beyond any thing I have ever seen. his Virgil is equally distinguished; altho, as we do not need so much aid with him as with Homer, we deem it secondary to that in value. Ruperti’s illustrations of Juvenal are equally admirable. they give a new degree of understanding to that difficult satyrist. Oberling’s Tacitus too is valuable. the books from Paris were faithfully furnished by Debure; vastly dearer however than I had known them; while those from Germany, Greek, & Latin cost but about a dollar a volume unbound. I am just now making out another catalogue for Paris, in which will be the celebrated edition of Plutarch by the learned Greek Karay at Paris. you promise a catalogue of some valuable books you have recieved from France. I shall be glad to recieve a list of such as you propose to dispose of, if any, with their prices, & sizes. I have lately got some rare things from a mr Fernagus de Gelone of N. York; particularly literal French translations of Hippocrates, Archimedes & Euclid. he seems to have imported some of the new and valuable publications from France. I am in hopes that your Hermitage will not make of you a mere recluse: that you will sometimes wander into the world, and if into this part of it that you will give us the pleasure of a visit; and I salute you with great esteem & respect.
          Th: Jefferson
        